                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

Case No. 5:19-cv-01249-DSF (MAA)                                           Date: March 24, 2020
Title       Mark R. Frisby v. The State of California Department of Justice et al.



Present:    The Honorable MARIA A. AUDERO, United States Magistrate Judge


                   James Munoz                                              N/A
                   Deputy Clerk                                    Court Reporter / Recorder

           Attorneys Present for Plaintiff:                   Attorneys Present for Defendants:
                        N/A                                                 N/A

Proceedings (In Chambers):              Order to Show Cause Why This Case Should Not Be
                                        Dismissed for Want of Prosecution

         On December 9, 2019, the Court issued a Memorandum Decision and Order Dismissing First
Amended Complaint with Leave to Amend. (Order Dismiss FAC, ECF No. 14.) In the Order, the
Court ordered Plaintiff Mark Frisby (“Plaintiff”) to, no later than thirty days after the date of the
Order (January 8, 2020), either file a Second Amended Complaint (“SAC”) or advise the Court that
Plaintiff does not intend to file a SAC. (Id. at 17–18.) The Court explicitly cautioned Plaintiff that
“failure to timely file a SAC, or timely advise the Court that Plaintiff does not intend to file a
SAC, will result in a recommendation that this action be dismissed for failure to prosecute
and/or failure to comply with court orders pursuant to Federal Rule of Civil Procedure 41(b).”
(Id. at 18.)

        On December 18, 2019, Plaintiff filed a request for an extension of time to file a SAC.
(“Request,” ECF No. 15.) On January 13, 2020, the Court granted Plaintiff’s Request, holding that
no later than February 12, 2020, Plaintiff must either: (1) file a SAC, or (2) advise the Court that
Plaintiff does not intend to file a SAC. (Order, ECF No. 16.) The Court explicitly “advised that
failure to comply with this order will result in a recommendation that the lawsuit be dismissed
without prejudice for failure to prosecute and/or comply with court orders. See Fed. R. Civ. P.
41(b); C.D. Cal. L.R. 41-1.” (Id.)

         On January 21, 2020, Plaintiff filed a “Motion to Amend Petition with the Following
Addition.” (“Motion,” ECF No. 17.) The Motion sought to add allegations to Plaintiff’s complaint.
(Id. at 1–2.) On January 24, 2020, the Court denied Plaintiff’s Motion, explaining that currently
there is no active complaint to be amended. (Order, ECF No. 18.) The Court also held that the
February 12, 2020 deadline for Plaintiff to file a SAC remains unchanged. (Id.) The Court


CV-90 (03/15)                            Civil Minutes – General                               Page 1 of 2
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No. 5:19-cv-01249-DSF (MAA)                                        Date: March 24, 2020
Title       Mark R. Frisby v. The State of California Department of Justice et al.


explicitly advised Plaintiff that “if he fails to file a Second Amended Complaint or advise the Court
that he does not intend to file a Second Amended Complaint by that date, the Court will
recommend that the lawsuit be dismissed without prejudice for failure to prosecute and/or comply
with court orders. See Fed. R. Civ. P. 41(b); C.D. Cal. L.R. 41-1.” (Id. at 1–2.)

        On February 3, 2020, Plaintiff filed a document entitled “Motion: Response to Motion to
Dismiss Order for Amended Complaint.” (“Response,” ECF No. 19.) The Response states that
“Plaintiff does not intend to further modify the civil rights complaint brought forth under Bivens v. 6
unknown federal agents.” (Id. at 1.)

        On February 7, 2020, the Court issued an order stating that the Court dismissed Plaintiff’s
FAC on October 25, 2019 and as such there currently is no operative complaint. (Order, ECF No.
20.) Plaintiff’s only options were to either file a SAC or abandon the lawsuit by not filing a SAC;
the case cannot continue without a SAC. (Id. at 1.) The Order stated that: “The Court will give
Plaintiff one final opportunity to file a Second Amended Complaint. If Plaintiff does not file a
Second Amended Complaint by March 9, 2020, the Court will recommend that the lawsuit be
dismissed for failure to prosecute and/or comply with Court orders. See Fed. R. Civ. P. 41(b); C.D.
Cal. L.R. 41-1.” (Id. at 2.)

        To date, Plaintiff has filed neither a SAC nor a Notice of Dismissal of the action. (A Notice
of Dismissal form is attached to this order.) Plaintiff is ORDERED TO SHOW CAUSE by April
23, 2020 why the Court should not recommend that the case be dismissed for want of prosecution.
See Fed. R. Civ. P. 41(b); C.D. Cal. L.R. 41-1. If Plaintiff files a SAC or a Notice of Dismissal on or
before that date, this Order to Show Cause will be discharged, and no additional action need be
taken.

       Plaintiff is advised that failure to comply with this order will result in a
recommendation that the lawsuit be dismissed without prejudice for failure to prosecute
and/or comply with court orders. See Fed. R. Civ. P. 41(b); C.D. Cal. L.R. 41-1.

It is so ordered.

Attachment: Notice of Voluntary Dismissal Form (CV-09)

                                                                        Time in Court:        0:00
                                                                  Initials of Preparer:       JM


CV-90 (03/15)                          Civil Minutes – General                            Page 2 of 2
